Title: From John Adams to George Washington Adams, 30 May 1822
From: Adams, John
To: Adams, George Washington


				
					My dear Grandson—
					Montizillo May 30, 1822—
				
				Some of Jobs afflictions & some of Jobs comforters have prevented my answering your letters as far as No 30. I hope you will persevere in studying Barbaracque. I hope you will critically study his notes & his quotations in latin & Greek from the Ancients. Endeavour to pick & search out their meaning.Mr Russells letter & your fathers remarks are arrived and running the round of conversation & the Press. You will see in the Newspapers how they are recieved in this Quarter. It is unnecessary for me to express any opinion upon them & if I should no man would believe my judgement impartial. I regret that so unnecessary a noise should be made at this late day, Mr Russells conduct at Ghent had never been censured nothing called upon him to vindicate himself. Nobody knew of a difference of opinion among the ministers at Ghent till Mr Russell brought forward the unnecessary botheration—Perhaps you do not know the meaning of this learned word; I can give you its history though not its etymology. Two Young gentlemen natives of Braintree sons of an early friend of my youth & an ancient friend of my father Judge Niles were educated at Princeton College. They were both good scholars, acute metaphysicians, & able disputants. At Cambridge they might be called first wranglers but at Princeton they were called botheration primus & botheration secundus: and I am willing that Mr Russell should have the honorable title of botheration tertius—I dont see that your fathers heart is like to be broken by the intrigues that are going on. I know not what Mr Russell or Mr Clay or Mr Galatin will be able to say in answer to your fathers Remarks: if I live to see anything of the kind I will endeavour to judge of it with as much impartiality as my nature will permit. I bear no ill will to either of those gentlemen.I am / Your affectionate Grandfather
				
					John Adams—
				
				
			